Citation Nr: 0400962	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-02 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis of the 
liver.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Nashville, Tennessee.  The veteran voiced 
disagreement in October 2002 and the RO issued a Statement of 
the Case (SOC) in January 2003.  The veteran timely filed a 
substantive appeal in February 2003.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.

2.  Competent medical evidence does not etiologically link 
hepatitis C to an in-service injury or disease.

3.  Competent medical evidence does not etiologically link a 
diagnosis of cirrhosis of the liver to an in-service injury 
or disease, nor does the evidence of record reveal cirrhosis 
of the liver within one-year of the veteran's August 1968 
discharge from active duty.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).

2.  Cirrhosis of the liver was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1112,5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for hepatitis C and for cirrhosis of the liver.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of the evidence 
necessary to establish entitlement to the benefits sought and 
what information or evidence was needed from him and what 
information or evidence VA would obtain on his behalf via 
letter in August 2001 and again via letter in July 2002.  The 
letters also informed him of the risk factors for hepatitis 
C.  The January 2003 SOC provided the veteran with the 
regulations regarding the principles of service connection.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's VA treatment records have been 
obtained.  Private medical records identified by the veteran 
were obtained on his behalf and associated with his claims 
folder.  As the evidence of record does not contain evidence 
of relevant in-service incidents, exposures, injuries, or 
diseases, VA examinations to obtain etiological opinions vis-
à-vis the claimed conditions have not been afforded the 
veteran.   See 38 C.F.R. § 3.159(c)(4) (2003); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
has not identified evidence not of record.  Therefore, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive and futile.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

Legal Criteria

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).  Certain disease, including cirrhosis of the liver, 
may be presumed to have been incurred in service when 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service Connection for Hepatitis C

A March 1999 private examination report reflects that the 
veteran indicated that he had been found to have hepatitis C 
after being hospitalized.   The examination report reflects 
that the veteran had a history of blood transfusions after a 
gunshot wound in 1975 and had no other risk factors.  The 
examination report contains an impression of hepatitis C and 
indicates that a liver biopsy was planned.  An April 1999 
private liver biopsy contains a diagnosis of hepatitis C.  
Therefore, the question to be answered is whether the 
veteran's hepatitis C, first diagnosed over three decades 
after his August 1968 discharge, is medically linked to an 
in-service injury or disease such that service connection is 
warranted.  See 38 C.F.R. § 3.303(d) (2003).

The veteran's service medical records have been carefully 
reviewed.  The July 1966 Report of Medical Examination 
reflects that the veteran had two tattoos, one on each arm.  
His July 1968 Report of Medical Examination reflects that the 
veteran was physically evaluated as clinically normal and had 
been diagnosed with a chronic and severe personality 
disorder.  His service medical records are silent for 
diagnosis of or treatment of hepatitis C.  His service 
medical records are silent to any risk factors for hepatitis 
C.

A May 2001 VA hepatology progress note reflects that the 
veteran had a history of blood transfusion in the 1980s, no 
nasal cocaine use, no intravenous drug use, had worked in a 
health care field, and had a tattoo on his right arm.

His February 2003 substantive appeal reflects that the 
veteran indicated that he felt his hepatitis C was a direct 
result of his military service in the Republic of Vietnam.   
He asserted that unsanitary conditions and the water he used 
to cook, bathe, drink, and walk in caused his hepatitis C.  
The evidence of record does not reflect that the veteran has 
the requisite medical training or expertise that would render 
his opinion competent in this matter.  As such, he is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Accordingly, the veteran's opinion that his 
hepatitis C is a direct result of his military service is not 
competent medical evidence.

Nor does the competent medical evidence of record 
etiologically attribute, or link, the veteran's diagnosed 
hepatitis C to an in-service injury or disease.  Instead, the 
competent medical evidence of record identifies a history of 
blood transfusions after a gunshot wound in 1975 as an 
etiological risk factor for hepatitis C.  Accordingly, the 
Board finds that the competent and probative evidence of 
record does not medically link the veteran's diagnosis of 
hepatitis C to his period of active duty.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection.  As the preponderance 
of the evidence is against his service connection claim, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).

Service Connection for Cirrhosis of the Liver

The veteran's service medical records are void of a diagnosis 
of, or treatment for, a liver injury or disease.  The April 
1999 private liver biopsy report contains a diagnosis of co-
existent moderately severe fatty changes of the liver with 
hepatocellular necrosis consistent with steatohepatitis.  His 
VA medical records do not reflect treatment for cirrhosis of 
the liver.  A June 2001 VA computed tomography report 
indicates that the veteran's liver was normal and contains an 
impression of normal study.  The evidence of record does not 
contain competent medical evidence which etiologically 
attributes, or links, cirrhosis of the liver to an in-service 
injury or disease such that service connection is warranted.  
See 38 C.F.R. § 3.303(d) (2003).  Nor does the evidence of 
record reflect cirrhosis of the liver manifested to a 
compensable degree within one-year of the veteran's August 
1968 discharge from active duty.  As such, service connection 
is also not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The veteran's  February 2003 substantive appeal reflects that 
he indicated that he felt his cirrhosis of the liver was a 
direct result of his military service in the Republic of 
Vietnam due to unsanitary conditions and water usage.  As 
mentioned above, the Board notes that the veteran is not 
shown to be qualified to render opinions as to medical 
diagnoses, etiology or causation, and his opinion is not 
competent in this matter.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  His October 2002 notice of disagreement reflects 
that the veteran also indicated that his liver problem came 
from drinking alcoholic beverages and that he did not start 
this drinking until October of 1966, while he was in the 
military.  Service connection cannot be granted for substance 
abuse pursuant to the provisions that prohibit service 
connection for willful misconduct, which includes the abuse 
of alcohol.  38 C.F.R. § 3.301(b)(c) (2003).  As such, the 
assertion that the veteran has cirrhosis of the liver due to 
alcohol abuse while in the military lacks legal merit.

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
cirrhosis of the liver.  The Board again notes that when the 
preponderance of the evidence is against a claim, the 
benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for hepatitis C is denied.

Service connection for cirrhosis of the liver is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



